DETAILED ACTION

This Office Action is in response to the Amendment filed on  04/18/2022 and interview on 06/08/2022
Claims 1, 8 and 15 are being amended by an examiner’s amendment.
Claims 2, 4, 6, 9, 11 and 13 remain cancelled as per claims filed by the applicant on 04/18/2022.
Claims 3, 5, 7, 10, 12, 14 remains same as they have been presented by the applicant in the claims filed on 04/18/2022.
Claims 1, 3, 5, 7-8, 10, 12, 14-15 are pending.   

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alphonso A. Collins on 06/08/2022.

The application has been amended as follows: 
Only independent claims 1, 8 and 15 are being amended by this examiner’s amendment. Dependent claims 3, 5, 7, 10, 12, 14 remains same as they have been presented by the applicant in the claims filed on 04/18/2022.
 
1. (Currently Amended) A method for visualizing process data and process alarms assigned to a process object, an industrial technology plant being controlled and monitored by a process control system, process objects and an assignment of respective process data and respective process alarms to the process objects being known to the process control system, the process alarms each having a priority, the method comprising:
triggering automatically, by the process control system, a process alarm of a respective process object if [[the]] a respective process data assigned to [[a]] the respective process object fulfills a predetermined trigger condition;
transferring, by the process control system, a corresponding alarm message to an alarm system when a process alarm is triggered;
outputting, by the alarm system, a corresponding process alarm to at least one operator;
archiving, by the process control system, the process data and the currently triggered process alarms at acquisition times in each case as a history;
requesting, by the alarm system, as a result of a selection of a process data item and a specification of an associated display period by the at least one operator, the history of the selected process data item a predetermined display period from the process control system and outputting an associated time sequence as a graphic to the at least one operator, the graphic comprising a number of process data points;
establishing, by the alarm system, the process data points based on values of the selected process data item of a respective acquisition period characteristic of the process data point;
requesting, by the alarm system, together with the history of the selected process data item, a history of the process alarms assigned to a respective process object for the same display period; and
presenting, by the alarm system, the process data points in the graphic in an encoding, which each specify a highest priority for a respective process data point with which process alarms have occurred during a respective acquisition period;
wherein said encoding additionally comprises an indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.

8. (Currently Amended) A non-transitory computer-readable medium encoded with a computer program for an alarm system, the computer program comprising machine code which, when processed by the alarm system, causes the alarm system to:
accept, from a process control system controlling and monitoring an industrial technology plant, alarm messages about process alarms having a respective priority that have occurred and output the process alarms that have occurred to at least one operator; 
request from the process control system for a predetermined display period, based on a selection of a process data item assigned to a process object of the process control system and a specification of an associated display period by the at least one operator, a history of values of the selected process data item acquired by the process control system at acquisition times and archived as a history and output an associated time sequence as a graphic comprising a number of process data points to the at least one operator;
establish the process data points based on values of the selected process data item of an acquisition period characteristic of a respective process data point;
requests, together with the history of the selected process data item for the same display period, a history of process alarms assigned to a respective process object archived by the process control system at the acquisition times in a context of a history; and
presents the process data points in the graphic in an encoding which specifies a highest priority for each respective process data point with which process alarms have occurred during a respective acquisition period;
wherein the encoding, as a result of the processing of the machine code, additionally comprises an indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.

15. (Currently Amended) An alarm system, wherein the alarm system is programmed
with a computer program comprising machine code, which executed during operation of the alarm system causes said alarm system to:
accept, from a process control system controlling and monitoring an industrial technology plant, alarm messages about process alarms having a respective priority that have occurred and output the process alarms that have occurred to at least one operator;
request from the process control system for a predetermined display period, based on a selection of a process data item assigned to a process object of the process control system and a specification of an associated display period by the at least one operator, a history of values of the selected process data item acquired by the process control system at acquisition times and archived as a history and output an associated time sequence as a graphic comprising a number of process data points to the at least one operator;
establish the process data points based on values of the selected process data item of an acquisition period characteristic of a respective process data point;
requests, together with the history of the selected process data item for the same display period, a history of process alarms assigned to a respective process object archived by the process control system at the acquisition times in a context of a history; and
presents the process data points in the graphic in an encoding which specifies a highest priority for each respective process data point with which process alarms have occurred during a respective acquisition period; 
wherein the encoding, as a result of the processing of the machine code, additionally comprises an indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.

The following is an examiner’s statement of reasons for allowance: 
Independent claim 1, as now amended, includes the claim limitations from cancelled claim 2, which recites,
wherein said encoding additionally comprises an indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.

Krishnaswami (US20170243466A1) in Fig. 1-2 and ¶0020-¶0022 and ¶0046 teaches WMIIS 105 that can monitor industrial machines 120, receives and stores performance data and alert data of the machines also teaches transmitting an alert message notifying the first designated user that the first alert condition has been triggered by the first industrial machine. However it doesn’t teach a graphic with an encoding which comprises any indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.
Suzuki (US20110213488A1) in Fig. 9 step 25, ¶0163-¶0165 teaches searching process data and log data, in a predetermined time range and displaying event analysis support screen which displays the trend data in a graph shape along with alarms searched in predetermined time range. It also teaches displaying alarm data 357A and 357B along with the trend data. However it doesn’t teach a graphic with an encoding which comprises any indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.
Whitney (US20160321906A1) Whitney in Fig. 9 and ¶0071 teaches time series data on graph. The graphical indicator 940 indicates that an alert occurred at a particular time, and the value of the time series data which generated the alert. However it doesn’t teach a graphic with an encoding which comprises any indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times.
No other art can be found which alone or in combination teaches an encoding on data points in a graphic that comprises an indication as to whether the respective acquisition period comprises only one single acquisition time or a number of acquisition times, in view of the rest of the limitation of the parent claim 1. Claim 1 is therefore allowed.
Dependent claims 3, 5 and 7 depend from independent claim 1 and are also allowed due to their dependency.

Independent claim 8 includes similar limitation as claim 1 above and is therefore allowed for the same reason as claim 1 above.
Dependent claims 10, 12 and 14 depend from independent claim 8 and are also allowed due to their dependency.

Independent claim 15 includes similar limitation as claim 1 above and is therefore allowed for the same reason as claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            





/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116